DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bickford Smith (PG PUB 2006/0047251).
Re claim 1, Bickford Smith discloses a device (the combination of the syringe 10 of Fig 1 and the convertor 14 of Fig 2a-2d; it is noted that all reference characters cited below pertain to Fig 2a-2d unless otherwise noted) comprising: a syringe barrel 10 (Fig 1) comprising a distal end (to the right in Fig 1 and Fig A below), an open proximal end (to the left in Fig 1 and Fig A below) and a sidewall (seen but not labeled in Fig 1; labeled in annotated Fig A below) extending between the distal end to the open proximal end (as seen in Fig 1 and Fig A below), the sidewall including an inside surface that defines a chamber for retaining fluids (“injection of drugs”, Para 68); the distal end including a distal wall (labeled in annotated Fig A below) having an elongate tip 18 that extends in the distal direction from the distal wall (as seen in Fig 1 and Fig A below; see Para 85 discloses that the syringe is “made having the different outlet 18” – therefore, the tip 18 is integral with and extends from the distal wall), the elongate tip sized and shaped for connection to a compatible female neuraxial connector (it is noted that the phrase “for connection to a compatible female neuraxial connector” is a functional limitation and, thus, a “compatible female neuraxial connector” is not a part of the claimed invention; this limitation is met in view of Para 67,85 which set forth that a neuraxial connector 50 (needle 50 which is “especially adapted” for a neuraxial connection) is attached  the tip 18 via threads 26), the elongate tip comprising an opening (as seen in Fig 2b, the tip 18 comprises a distal opening (facing upward in Fig 2b) and a proximal opening (facing downward in Fig 2b)) providing access to the chamber (“injection of drugs”, Para 68) and an outside surface having a taper of less than 6% extending in a distal direction (see Para 27 which discloses that the tip has a 5% taper); and a collar 20 (Fig 2b) disposed coaxially around the elongate tip (as seen in Fig 2B) and forming a channel (within which threads 26 extend in Fig 2b) between the elongate tip and the collar (as seen in Fig 2b) sized to receive a portion of the compatible female neuraxial connector (as set forth above, “a compatible female neuraxial connector” is not a part of the claimed invention; this limitation is met in view of Para 67,85 which disclose that the neuraxial connector/needle is received in the channel), the collar including a plurality of longitudinal ribs 56 (Fig 2d) extending outwardly from an outside surface of the collar (as seen in Fig 2d), the plurality of longitudinal ribs preventing a non-compatible female standard luer connector from sliding over the outside surface of the collar and preventing entry of a non-compatible female standard luer connector into the channel and connection to the open elongate tip (the “non-compatible female standard luer connector” is only functionally recited and, thus, not a part of the claimed invention; Para [0003] of Applicant’s disclosure sets forth that a “female standard luer connector” has a 6% taper, an inner cross-sectional diameter at the open at its proximal end between about 0.168 inch/4.27 mm to about 0.170 inch/4.315 mm inches, and an outer cross sectional diameter between about 0.307 inch/7.8 mm to about 0.308 inch/7.83 mm (with lugs) or between about 0.224 inch/5.7 mm to about 0.265 inch/6.73 mm (without lugs) – therefore, the claim only requires the ribs prevent a connector having such dimensions from sliding over the outside surface of the collar and from entering into the channel and connecting to the open elongate tip; although Bickford-Smith is silent as to the inner and outer cross-sectional dimensions of the ribs, one of ordinary skill in the art would recognize that a “female standard luer connector” could be located on the distal end of another element (like how the tip and collar are located at the distal end of the syringe barrel) having a skirt surrounding the “female standard luer connector” or a protrusion extending along the side of the “female standard luer connector” that would abut the longitudinal ribs, preventing the “female standard luer connector” from sliding over the outside of the collar and entering into the channel to connect to the open elongate tip).

    PNG
    media_image1.png
    518
    590
    media_image1.png
    Greyscale

Re claim 2, Bickford Smith discloses that the collar comprises a proximal end (toward the bottom of the page in Fig 2b), a distal end (toward the top of the page in Fig 2b) and the plurality of longitudinal ribs extend from the proximal end to the distal end that increase the thickness and outside diameter of the collar (as seen in Fig 2d).  
Re claim 3, Bickford Smith discloses that the collar of the device is integrally formed to the distal wall of the device (Para 85 discloses that the syringe is “made having the different outlet 18” – therefore, the tip 18 and its collar 20 are integrally formed to the distal wall).
Re claim 6, Bickford Smith discloses that each of the plurality of longitudinal ribs has a rounded cross-sectional shape (as seen in Fig 3c; it is noted that Fig 3c is a view of device 30 not device 14, but both possess longitudinal ribs 56 and, thus, the ribs of Fig 3c are the same as the ribs of Fig 2d).
Re claim 7, Bickford Smith discloses a drug delivery kit 10+14+50 (Fig 1) comprising the device of claim 1 (see the rejection of claim 1 above); and a compatible female neuraxial connector 50 (Fig 1; Para 67,85) for removable attachment to the elongate tip (Para 67), the compatible female neuraxial connector comprising an attachment portion 32’ (Fig 1) including an interior surface (as seen in Fig 1) defining an inner dimension sized to attach the compatible female neuraxial connector to the elongate tip in a fluid-tight connection (Para 67,85).  
Re claim 8, Bickford Smith discloses that the collar of the device is integrally formed to the distal wall of the device (Para 85 discloses that the syringe is “made having the different outlet 18” – therefore, the tip 18 and its collar 20 are integrally formed to the distal wall).
Re claim 9, Bickford Smith discloses that the compatible female neuraxial connector further comprises an open distal end (within needle 52, Para 67), an open proximal end (seen to the left in Fig 1) in fluid communication with the open distal end (Para 68, “injection of drugs”), wherein the interior surface of the attachment portion includes a taper of less than 6% (inherent since it mates with tip 18 which has a taper of 5% in Para 27 and Para 85 states that the female connector 50 “will be especially adapted for the different connector [14]”) decreasing in a proximal to distal direction and defines a cavity (as seen in Fig 1) with an inner cross-sectional diameter sized to prevent connection of the compatible female neuraxial connector to a standard male luer connector (Para 85).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bickford Smith (PG PUB 2006/0047251).
Re claim 5, Bickford Smith discloses all the claimed features except that each of the plurality of longitudinal ribs has a square cross-sectional shape. However, it would have been an obvious matter of design choice to modify the shape of the ribs to have a square cross-sectional shape since applicant has not disclosed that having such a shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the ribs to have a square cross-sectional shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that this claim has also been rejected with art below.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bickford Smith (PG PUB 2006/0047251) in view of Kimball (PG PUB 2008/0287919).
Re claim 5, Bickford Smith discloses all the claimed features except that the plurality of longitudinal ribs has a square cross-sectional shape. Kimball, however, teaches a substantially similar device 26 (Fig 2) comprising an open elongate tip 92 (Fig 2), a collar 94 (Fig 2) and a plurality of longitudinal ribs 98 (Fig 2) that have a square cross-sectional shape (as seen in Fig 2, if one where to take a cross-section in the lateral plane, the cross-section would be square) for the purpose of assisting a person in grasping and rotating the device (Para 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bickford Smith to include the ribs such that they have a square cross-sectional shape, as taught by Kimball, for the purpose of assisting a person in grasping and rotating the device (Para 30).

Response to Arguments
Applicant’s arguments filed 6/17/2022 have been considered but are not persuasive. 
Applicant argues that Bickford Smith fails to disclose an “elongate tip” as claimed in claim 1 because “connector outlet 12 (elongate tip) comprising a 6% luer taper” and fails to disclose a “collar” as claimed in claim 1 because collar 20 does not surround “connector outlet 12”. This argument is not persuasive because item 12 has not been used to read upon the claimed “elongate tip”; rather, as set forth in the rejection of claim 1, the “elongate tip” is read upon by item 18 which is disclosed in Para 85 as being integrally formed with the syringe barrel (“syringes would also be made having the different outlet 18”).
Applicant’s arguments directed to Shirley are moot in view of the present rejections that no longer utilize the previously-cited Shirley reference since the present claims are broader than those previously presented.
 Applicant argues that the collar 20 and the male connector 18’ are permanently fixed to the syringe and thus are not a “compatible female neuraxial connector” as required by claims 7-9. This argument is not persuasive because neither of items 18’ or 20’ have been used to read on the claimed “compatible female neuraxial connector”; rather, as set forth in the rejections of claims 7-9 above, the “compatible female neuraxial connector” is read upon by item 50 which is disclosed in Para 67 as being removably attached to the elongate tip 18 (“hypodermic needle 50 […] has flange elements 34’ for engagement with thread elements 26 on control ring 20”) and Para 85 as being neuraxial (“neuraxial, or indeed any other, application”, “the needles 50 will be especially adapted for the different connector”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783